UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-7666



ROBERT M. LEVINE,

                                            Petitioner - Appellant,

          versus


MICHAEL PETTIFORD, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:06-cv-01265)


Submitted: May 31, 2007                        Decided:   June 5, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert M. Levine, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert    M.   Levine,   a   federal   prisoner,   appeals    the

district   court’s   orders   accepting     the   recommendation    of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition, and denying his motion for reconsideration.              We have

reviewed the record and find no reversible error.             Accordingly,

although we grant leave to proceed in forma pauperis, we affirm for

the reasons stated by the district court. See Levine v. Pettiford,

No. 9:06-cv-01265 (D.S.C. July 28 and Aug. 22, 2006).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   AFFIRMED




                                    - 2 -